Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

This FIRST AMENDMENT (this “Amendment”), dated as of May 28, 2020, to the
Revolving Credit Agreement dated as of May 1, 2020 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among Square, Inc. (the “Borrower”), the several banks and other
financial institutions or entities from time to time party thereto (the
“Lenders”), and Goldman Sachs Bank USA., as Administrative Agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the parties hereto are parties to the Credit Agreement;

WHEREAS, the Borrower requests that the Lenders agree to certain amendments to
the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1.    DEFINITIONS. Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as therein defined.

SECTION 2.    AMENDMENTS. On the First Amendment Effective Date (as defined
below), the Credit Agreement is hereby amended as follows:

(a)    Section 1.01 of the Credit Agreement is hereby amended to include the
following definitions in appropriate alphabetical order:

“CARES Act” means the Coronavirus Aid, Relief and Economic Security Act, as
amended by the Paycheck Protection Program and Health Care Enhancement Act, as
publicly announced and described and in effect the First Amendment Effective
Date.

“First Amendment Effective Date” means May 28, 2020.

“PPPLF” means the Paycheck Protection Program Liquidity Facility authorized
under Section 13(3) of the Federal Reserve Act of 1913, as publicly announced
and described and in effect the First Amendment Effective Date.

“PPP Loan” means any loan originated or purchased by Borrower or its
Subsidiaries pursuant to 15 U.S.C. 636(a)(36) (as added to the Small Business
Act by Section 1102 of the CARES Act), as publicly announced and described and
in effect the First Amendment Effective Date.

“Small Business Act” means the Small Business Act (15 U.S. Code Chapter 14A –
Aid to Small Business), as publicly announced and described and in effect the
First Amendment Effective Date.

(b)    Section 6.01 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of clause (e) thereof, (ii) deleting the period at the
end of clause (f) thereof and substituting in lieu thereof “; and”, and
(iii) adding the following as a new clause (g) thereof:

“(g)    Specified Indebtedness incurred pursuant to the PPPLF in an aggregate
principal amount not to exceed $500,000,000 at any time outstanding.”



--------------------------------------------------------------------------------

(c)    Section 6.02 of the Credit Agreement is hereby amended by (i) deleting
the period at the end of clause (p) thereof and substituting in lieu thereof “;
and”, and (ii) adding the following as a new clause (q) thereof:

“(q)    Liens on PPP Loans securing Specified Indebtedness incurred pursuant to
Section 6.01(g).”

SECTION 3.    CONDITIONS PRECEDENT TO EFFECTIVENESS. This Amendment shall become
effective on the date (the “Effective Date”) on which all of the following
conditions have been satisfied or waived:

(a)    Execution and Delivery. The Administrative Agent shall have received
counterparts of this Amendment duly executed by (i) the Borrower and (ii) the
Required Lenders.

(b)    No Default. Both prior to and after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing on the
Effective Date.

(c)    Representations and Warranties. As of the Effective Date (both prior to
and after giving effect to this Amendment) all representations and warranties
contained in Section 3 of the Credit Agreement shall be true and correct in all
material respects, except that (i) the representations and warranties contained
in Section 3.04(a) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b) (subject, in the
case of unaudited financial statements furnished pursuant to clause (b), to
year-end audit adjustments and the absence of footnotes), respectively, of
Section 5.01 of the Credit Agreement, (ii) to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date and
(iii) to the extent that such representations and warranties are already
qualified or modified by materiality in the text thereof, they shall be true and
correct in all respects.

For the purpose of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 3.

SECTION 4.    REPRESENTATIONS AND WARRANTIES. In order to induce the Required
Lenders to enter into this Amendment, the Borrower hereby represents and
warrants to the Required Lenders that (a) this Amendment has been duly
authorized by all necessary corporate actions on the part of the Borrower and,
if required, actions by equity holders of the Borrower and (b) this Amendment
has been duly executed and delivered by the Borrower and constitutes a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 5.    CONTINUING EFFECT. Except as expressly amended, waived or modified
hereby, the Loan Documents shall continue to be and shall remain in full force
and effect in accordance with their respective terms. This Amendment shall not
constitute an amendment, waiver or modification of any provision of any Loan
Document not expressly referred to herein and shall not be construed as an
amendment, waiver or modification of any action on the part of the Borrower or
the other Loan Parties that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein, or be

 

2



--------------------------------------------------------------------------------

construed to indicate the willingness of the Administrative Agent or the Lenders
to further amend, waive or modify any provision of any Loan Document amended,
waived or modified hereby for any other period, circumstance or event. Except as
expressly modified by this Amendment, the Credit Agreement and the other Loan
Documents are ratified and confirmed and are, and shall continue to be, in full
force and effect in accordance with their respective terms. Except as expressly
set forth herein, each Lender and the Administrative Agent reserves all of its
rights, remedies, powers and privileges under the Credit Agreement, the other
Loan Documents, applicable law and/or equity. Any reference to the “Credit
Agreement” in any Loan Document or any related documents shall be deemed to be a
reference to the Credit Agreement as amended by this Amendment and the term
“Loan Documents” in the Credit Agreement and the other Loan Documents shall
include this Amendment.

SECTION 6.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.    SUCCESSORS AND ASSIGNS. This Amendment shall be binding upon and
inure to the benefit of the Borrower, the other Loan Parties, the Administrative
Agent, the other Agents and the Lenders, and each of their respective successors
and assigns, and shall not inure to the benefit of any third parties. The
execution and delivery of this Amendment by any Lender prior to the Effective
Date shall be binding upon its successors and assigns and shall be effective as
to any Loans or Commitments assigned to it after such execution and delivery.

SECTION 8.    ENTIRE AGREEMENT. This Amendment, the Credit Agreement and the
other Loan Documents represent the entire agreement of the Loan Parties, the
Administrative Agent, the Agents and the Lenders, as applicable, with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, any other Agent or
any Lender relative to the subject matter hereof not expressly set forth or
referred to herein or in the Credit Agreement or the other Loan Documents.

SECTION 9.    LOAN DOCUMENT. This Amendment is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

SECTION 10.    COUNTERPARTS. This Amendment may be executed by the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. An executed
signature page of this Amendment may be delivered by facsimile transmission or
electronic PDF of the relevant signature page hereof.

SECTION 11.    HEADINGS. Section headings used in this Amendment are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

SQUARE, INC.,
as the Borrower By:  

/s/ Amrita Ahuja

Name:   Amrita Ahuja Title:   Chief Financial Officer

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Administrative Agent and a Lender By:  

/s/ Douglas Tansey

Name:   Douglas Tansey Title:   Authorized Signatory

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation,
as a Lender By:  

/s/ Jun Ashley

Name:   Jun Ashley Title:   Director

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.,
as a Lender By:  

/s/ Bruce S. Borden

Name:   Bruce S. Borden Title:   Executive Director

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.,
as a Lender By:  

/s/ Caroline Baudinet-Stumpf

Name:   Caroline Baudinet-Stumpf Title:   Managing Director & Sr. Portfolio
Manager

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION
as a Lender By:  

/s/ Jacob C. Streit

Name:   Jacob C. Streit Title:   Managing Director

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION as a Lender By:  

/s/ Susan M. Bowes

Name:   Susan M. Bowes Title:   Senior Vice President

[Signature Page to First Amendment]